Citation Nr: 1144044	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  09-34 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease (DJD), thoracolumbar spine.

2.  Entitlement to an evaluation in excess of 10 percent for retropatellar pain syndrome (RPPS), left knee with patellar tendonitis.

3.  Entitlement to an evaluation in excess of 10 percent for retropatellar pain syndrome (RPPS), right knee with patellar tendonitis.

4.  Entitlement to a total disability rating (TDIU) based on individual unemployability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled for a Travel Board hearing in August 2011.  He did not report for this hearing and did not request it to be rescheduled.   Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a personal hearing at the RO in February 2011.  The Board notes that the Veteran was retired from service.  The Veteran currently is service-connected for 17 disabilities which are rated from noncompensable to mild/ moderately disabling.  The Veteran's combined disability rating is currently 80 percent.  

He offered testimony suggesting that he was unable to work because of his RPPS right and left knees.  His testimony was confusing and unclear.  The Veteran indicated that he was told that he could no longer work part-time as a bus driver because of his bilateral knee disorders.  However, it was unclear if he quit this job or if he was let go.  Likewise he testified that he was receiving Social Security Administration (SSA) benefits as of November 2010.  The testimony again was confusing.  He indicated that at that time he was eligible for an early retirement.  It was not entirely clear if he had applied for and was receiving SSA disability benefits, or whether he had opted for an early retirement pension.  

The record does not contain an SSA determination related to a disability or retirement benefits.  As noted, the Veteran reported at the RO hearing that he began receiving benefits from SSA in November 2010.  The records related to the grant of benefits are not associated with the claims file.  

VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  These records include medical and other records from SSA.  See 38 C.F.R. § 3.159(c) (2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the CAVC found that VA's duty to assist specifically includes requesting information from other Federal departments.   In Baker v. West, 11 Vet. App. 163, 169 (1998), the CAVC further stated that VA is required to obtain evidence from other agencies, including decisions of the SSA.  Therefore, the Board finds that remand is also necessary to obtain the outstanding SSA records.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).  The Board notes that the Veteran currently does not meet the schedular criteria for a TDIU.  However, TDIU can also be granted on an extraschedular basis.  38 C.F.R. § 4.16(b) (2011).

The issue of whether or not the Veteran is unemployable due to his service connected disabilities has been reasonably raised by the record.  However, the record is insufficient for the Board to make a determination as to TDIU.  Thus, remand is required.  The Board finds that a VA examination is necessary to address the extent to which the Veteran's service connected disabilities affect his ability to obtain and maintain substantially gainful employment.  The RO should also determine whether the Veteran is currently working.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the file any SSA records related to his service-connected disabilities, to include any SSA decision granting disability benefits, or retirement pension as of November 2010.  The RO should document all attempts to obtain these records. 

2.  Obtain for inclusion in the claims folder complete private treatment records and VA clinical records, since March 2011, involving treatment relating to any and all of the Veteran's service-connected disabilities.  A copy of any letter sent to any private providers, and any reply, including all records obtained, should be included in the claims file.  If the RO/AMC is unable to obtain these records, then it must notify the Veteran in writing and provide him an opportunity to respond.

3.  The RO/AMC should contact the Veteran to determine if he is currently employed.  A determination of his current employment status must be made and entered into the claims file.

4.  After the above is accomplished, the AMC/RO should schedule the Veteran for a VA examination.  The claims folder, including a copy of this Remand, must be made available to the examiner and reviewed in conjunction with the examination.   All necessary tests should be conducted and the examiner is requested to review all pertinent records associated with the claims file.  

The examiner is asked to obtain a complete occupational history from the Veteran, if possible, and to provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service- connected disabilities, without consideration of his non-service-connected disabilities, by themselves, preclude substantially gainful employment (more than marginal employment) consistent with the Veteran's educational and occupational background?  When offering this opinion, the examiner should not consider the Veteran's age, or the effects of any non-service connected disabilities.

The clinician is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as against.  More likely and as likely support the contended unemployability; less likely weighs against the claim. 

A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file.  

5.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

6.  After completion of the above and any other development the RO/AMC should deem necessary, the RO should review the expanded record and determine if the claim remaining on appeal may be granted on any basis.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011). 

